DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 April 202 was filed after the mailing date of the non-final Office action on 08 April 2022.  The submission is in compliance with the provisions of 37 CFR 1.97(c).  Accordingly, the information disclosure statement was considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:  
Page 10, line 6, --three-dimensional radiation-- should be inserted before “target 3”.
Page 10, line 6, --body-- should be inserted before “tissue 5”.
Page 11, line 7, --body-- should be inserted before “tissue 5”.
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities:
Claim 1 should be amended as follows:
1. (Proposed Amendments) A particle beam guiding system for receiving a particle beam along an incoming trajectory and controlling an exit energy level and an exit trajectory of the particle beam, wherein the particle beam guiding system comprising: 
[[-]] an attenuator for adjusting the exit energy level of the incoming particle beam; 
[[-]] a first beam guide positioned downstream of the attenuator, comprising a first guiding dipole and a second guiding dipole, each guiding dipole comprising two magnets for creating magnetic fields for deflecting the particle beam from the incoming trajectory into an intermediate trajectory, wherein the first guiding dipole of the first beam guide is arranged to deflect the particle beam in a first plane, and the second guiding dipole of the first beam guide is arranged to deflect the incoming particle beam in a second plane, which is orthogonal to the first plane; 
[[-]] a second beam guide positioned downstream of the first beam guide, comprising a first guiding dipole and a second guiding dipole, each guiding dipole comprising two magnets for creating magnetic fields for deflecting the incoming particle beam from the intermediate trajectory into the exit trajectory, wherein the first guiding dipole of the second beam guide is arranged to deflect the incoming particle beam in a third [[plane]] plane, and the second guiding dipole of the second beam guide is arranged to deflect the particle beam in a fourth plane, which is orthogonal to the third plane; and 
[[-]] a beam trajectory monitoring and control unit positioned downstream of the second beam guide, and arranged for controlling an alignment of the particle beam emerging from the second beam guide, wherein the beam trajectory monitoring and control unit comprises a first beam trajectory control disk and a second beam trajectory control disk  having a particle beam attenuating material, each beam trajectory control disk being individually movable in an individual parallel plane, which is orthogonal to the incoming trajectory, and each beam trajectory control disk 6 / 10displaying an opening, an alignment of which opening defines the exit trajectory.
Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
Claim 2 should be amended as follows:
2. (Proposed Amendments) The particle beam guiding system according to claim 1, further comprising: 
an intermediate gap, wherein the first beam guide and the second beam guide are arranged with [[an]] the intermediate gap, and wherein the intermediate gap between the first beam guide and the second beamguide being within a range of 30 to 150 cm.
Appropriate correction is required.
Claims 6-12 are objected to because of the following informalities:  
6. (Proposed Amendments) A radiotherapy system comprising: 
a plurality of particle beam guiding systems according to any one of the preceding claims being arranged for receiving a particle beam along an incoming trajectory and controlling an exit energy level and an exit trajectory of the incoming particle beam towards a three-dimensional radiation target located inside the body of a radiotherapy patient; 
an imaging system arranged to monitor a position and an orientation in a space of the three-dimensional radiation target, including a direction and a speed of any movement of the three-dimensional radiation target, and also to monitor tissue characteristics of [[body]] a body tissue surrounding the three-dimensional radiation target located in radiation paths of the particle beams of the particle beam guiding systems; 
7 / 10a particle beam control system configured to, during a radiation treatment session: 
receive information on the position and the orientation of the three- dimensional radiation target and on the tissue characteristics of the body tissue surrounding the three-dimensional radiation target from the imaging system; 
based on the received information on the tissue characteristics of the body tissue surrounding the three-dimensional radiation target, identify the body tissue surrounding the three-dimensional radiation target which shall not be exposed to the incoming particle beams of the plurality of particle beam guiding systems (a limitation recited previously in claim 6); and 
in response to a movement of the three-dimensional radiation target and/or of the body tissue surrounding the three-dimensional radiation target, control the plurality of particle beam guiding systems so that: 
Bragg peaks of the incoming particle beams of the plurality of particle beam guiding systems are brought to intersect in a predetermined beam intersect region inside the three-dimensional radiation target; and 
the radiation paths of the incoming particle beams of the plurality of particle beam guiding systems do not travel through the body tissue surrounding the three-dimensional radiation target identified as not to be exposed to the incoming particle beams.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The radiotherapy system according to claim [[6]] 6, wherein the imaging system comprises any one of an X-ray computed tomography imaging system, a magnetic resonance imaging system, an ultrasound imaging system, a proton computed tomography imaging system, and a positron emission tomography imaging system.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The radiotherapy system according [[claim]] claim 6, wherein the particle beam control system, during a radiation treatment session, is arranged to lock the predetermined beam intersect region inside the three-dimensional radiation target to a predetermined position within the three-dimensional radiation target.
Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  
Claim 11 should be amended as follows:
11. (Proposed Amendments) The radiotherapy system according to claim [[6]] 6, wherein the particle beam control system, during a radiation treatment session, is arranged to stepwise reposition the predetermined beam intersect region inside the three-dimensional radiation target to predetermined a predetermined position within the three-dimensional radiation target.
Appropriate correction is required.
Claims 13-15 are objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) A method of controlling, in a particle beam guiding system, an exit energy level and an exit trajectory of an incoming particle beam, the method comprising the steps of: 
receiving, in the particle beam guiding system, a particle beam along an incoming trajectory; 
adjusting the exit energy level of the incoming particle beam in an attenuator of the particle beam guiding system; 
deflecting the incoming particle beam from the incoming trajectory into an intermediate trajectory using a first beam guide of the particle beam guiding system positioned downstream of the attenuator, the first beam guide comprising a first guiding dipole and a second guiding dipole, each guiding dipole comprising two magnets for creating magnetic fields for deflecting the incoming particle beam from the incoming trajectory into the intermediate trajectory, wherein the first guiding dipole of the first beam guide is arranged for deflecting the incoming particle beam in a first plane, and the second guiding dipole of the first beam guide is arranged for deflecting the incoming particle beam in a second plane, which is orthogonal to the first plane; 
deflecting the incoming particle beam from the intermediate trajectory into the exit trajectory using a second beam guide of the particle beam guiding system positioned downstream of the first beam guide, the second beam guide comprising a first guiding dipole and a second guiding dipole, each guiding dipole comprising two magnets for 9 / 10creating magnetic fields for deflecting the incoming particle beam from the intermediate trajectory into the exit trajectory, wherein the first guiding dipole of the second beam guide is arranged for deflecting the incoming particle beam in a third plane, and the second guiding dipole of the second beam guide is arranged for deflecting the incoming particle beam in a fourth plane, which is orthogonal to the third plane; and 
controlling an alignment of the exit trajectory using a beam trajectory monitoring and control unit of the particle beam guiding system positioned downstream of the second beam guide, wherein the beam trajectory monitoring and control unit comprises a first beam trajectory control disk and a second beam trajectory control disk of a particle beam attenuating material, each beam trajectory control disk being individually movable in an individual parallel plane, which is orthogonal to the incoming trajectory, and each beam trajectory control disk displaying an opening, an alignment of which opening  defines the exit trajectory.
Appropriate correction is required.
Claims 14 and 15 are objected to because of the following informalities:  
14. (Proposed Amendments) The method according to claim 13, further comprising the step of: 
focusing the incoming particle beam using a focusing unit of the particle beam guiding system positioned downstream of the attenuator of the particle beam guiding system (a limitation previously recited in claim 13) and upstream of the first beam guide, wherein the focusing unit comprises a set of magnets forming focusing quadrupoles for focusing the incoming particle beam.
Appropriate correction is required.
Claim 15 is objected to because of the following informalities: 
Claim 15 should be amended as follows:
15. (Proposed Amendments) The method according to any one of claims 13 and 14, wherein the step of adjusting the exit energy level of the incoming particle beam in the attenuator of the particle beam guiding system comprises: 
moving a pair of sliding wedges in the attenuator of the particle beam guiding system towards or away from each other in order to increase or decrease an amount of an attenuating material in a path of the incoming particle beam.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: a particle beam control system in claims 6-12.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-12 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites a limitation “a particle beam control system configured to, during a radiation treatment session: …” in lines 12-13.  However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claim 6 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a limitation “the incoming particle beam” in lines 5, 11-12, 15-16, and 17-18, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 1 previously recites a limitation “a particle beam” in line 1 and a limitation “the particle beam” in lines 3, 8-9, 10, 19, and 23.
Claim 3 recites a limitation “the incoming particle beam” in line 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 4 recites a limitation “the incoming particle beam” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 6 recites a limitation “the incoming particle beam” in lines 5, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.  Claim 6 previously recites a limitation “a particle beam” in lines 3-4.
Claim 6 recites a limitation “the particle beams” in lines 11, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 6 recites a limitation “the incoming particle beams” in lines 20, 24, 27, and 29-30, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 7 recites a limitation “the incoming particle beam” in line 3, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 12 recites a limitation “the incoming particle beams” in lines 1-2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 13 recites a limitation “a particle beam” in line 4, which renders the claim indefinite.  It is unclear whether the limitation refers to an incoming particle beam.

Claim limitation “a particle beam control system configured to, during a radiation treatment session: …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose a corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses a corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites a corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what a corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Amendment
Applicant’s amendments filed 29 June 2022 with respect to claims 3 and 6-12 have been fully considered.  The objections of claims 3 and 6-12 have been withdrawn.
Applicant’s amendments filed 29 June 2022 with respect to claims 4 and 6-12 have been fully considered.  The objections of claims 4 and 6-12 have been withdrawn.
Applicant’s amendments filed 29 June 2022 with respect to claims 5-12 have been fully considered.  The objections of claims 5-12 have been withdrawn.
Applicant’s amendments filed 29 June 2022 with respect to claim 7 have been fully considered.  The objections of claim 7 have been withdrawn.
Applicant’s amendments filed 29 June 2022 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 29 June 2022 with respect to claim 12 have been fully considered.  The objections of claim 12 have been withdrawn.
Applicant’s amendments filed 29 June 2022 with respect to claims 14 and 15 have been fully considered.  The objections of claims 14 and 15 have been withdrawn.
Applicant’s amendments filed 29 June 2022 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 29 June 2022 with respect to claims 1-5 and 13-15 have been fully considered.  The rejection of claims 1-5 and 13-15 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wulff (U. S. Patent No. 11,235,171 B2) disclosed spectrum-modeling systems, methods, and devices for particle-therapy treatment planning.
Schippers (U. S. Patent No. 11,110,299 B2) disclosed a proton-arc beam-delivery system.
Nonaka et al. (U. S. Patent No. 10,881,881 B2) disclosed a rotation radiotherapy apparatus comprising a rotary irradiation apparatus and a rotary irradiation method.
Sakamoto et al. (U. S. Patent No. 10,661,101 B2) disclosed a particle-beam therapy system comprising a dose-distribution calculation device and a dose-distribution calculation method.
Shen (U. S. Patent No. 10,661,100 B2) disclosed a method for measuring a field-size factor for radiation treatment planning using proton pencil-beam scanning.
Aoki et al. (U. S. Patent No. 10,548,212 B2) disclosed a particle-beam irradiation system comprising an accelerator.
Sahadevan (U. S. Patent No. 10,413,755 B1) disclosed a device and methods for an adaptive-resistance inhibiting proton and carbon-ion micro-beams and a nanobeam radiosurgery.
Aoki (U. S. Patent No. 10,004,920 B2) disclosed a particle-beam therapy system comprising a particle-beam rotational irradiation apparatus.
Bharadwaj et al. (U. S. Patent No. 9,931,522 B2) disclosed methods and systems for a modulation of an intensity of a beam to facilitate rapid radiation therapies.
Okazaki et al. (U. S. Patent No. 9,860,969 B2) disclosed a synchrotron accelerating cavity comprising a radio-frequency voltage control system.
Rietzel (U. S. Patent No. 9,731,146 B2) disclosed a method for determining an irradiation plan.
Tsoupas (U. S. Patent No. 9,550,077 B2) disclosed a multi-turn beam extraction from a synchrotron.
Iwata (U. S. Patent No. 9,333,374 B2) disclosed a treatment-planning device, a particle-beam therapy system, and a method for determining a scanning route of a charged-particle beam.
Bert et al. (U. S. Patent No. 9,330,886 B2) disclosed an irradiation installation and a control method.
Prieels (U. S. Patent No. 9,283,406 B2) disclosed a charged-hadron beam-delivery.
Honda et al. (U. S. Patent No. 9,265,970 B2) disclosed a partible-beam irradiation system.
Fujii et al. (U. S. Patent No. 9,061,144 B2) disclosed a system for irradiating charged particles and a method for irradiating charged particles.
Benna et al. (U. S. Patent No. 9,012,866 B2) disclosed a compact proton therapy system comprising a rotatable gantry with an energy selection onboard the rotatable gantry.
Kakutani et al. (U. S. Patent No. 8,933,415 B2) disclosed laser ion source and heavy-particle beam therapy equipment.
Schardt et al. (U. S. Patent No. 8,901,519 B2) disclosed a quick regulation of a range of high-energy ion-beams for a precision irradiation of volumes of a moving target.
Walsh (U. S. Patent No. 8,613,694 B2) disclosed a method for a biological modulation of a radiation therapy.
Bert et al. (U. S. Patent No. 8,598,546 B2) disclosed a method and an apparatus for an irradiation of a target volume.
Iwata (U. S. Patent No. 8,575,564 B2) disclosed a particle-beam therapy system comprising a particle-beam irradiation apparatus.
Pu (U. S. Patent No. 8,525,133 B2) disclosed a particle-beam irradiation system and a particle-beam irradiation method.
Amies et al. (U. S. Patent No. 8,487,269 B2) disclosed combined radiation therapy and a magnetic resonance unit.
Kraft et al. (U. S. Patent No. 7,482,605 B2) disclosed an energy-filter device.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884